Title: From John Adams to Boston Patriot, 19 April 1810
From: Adams, John
To: Boston Patriot


				
					
					Quincy, April 19th, 1810.
				
Amsterdam, December 1, 1781—wrote to Major Jackson: “Last night I received your letter of the 12th of November, and am very sorry to find that you were not likely to sail as you expected. My dear Mrs. Adams, who has heard that Charles is coming home in Gillon, has a thousand anxieties about him, which will increase every moment until his arrival. But when we trust ourselves to wind and waves we must be patient under their caprices.
I thank you for the good news. By this time you will heave heard better. I give you all the joy of it; Colonel Trumbull, capt Hill, Mr. Gardoqui, and every one who has feelings for America and for injured innocence; not forgetting my dear Charles from whom I have received two or three very pretty letters. I thank you for your kind care of him. Beg Mr. Gardoqui to let him have any thing he wants and draw upon me for it.
The infant Hercules will go through all the twelve labours as triumphantly as he has strangled the two serpents, Burgoyne and Cornwallis.
The continental goods are left in such a situation, that I see no possibility of getting them to America this season. I am doing all I can to get them sent or sold or any way disposed of, to prevent a total loss; but they are detained, very unjustly, for freight, damages and nobody knows what; and I have no money to make the dull jades go.”
Amsterdam, December 1, 1781—wrote to Mr. Henry Grand: “You cannot imagine how much I am obliged to you for your early information of the glorious news. I have since received ample details of it from America; but your letter reached me several days sooner.”
Amsterdam, December 3, 1781—wrote to Messrs, John de Neufville and Son: “I have no authority to interfere in the direction of the continental goods, which Mr. Gillon contracted to convey to America, but such as is derived from the desire of Dr Franklin to take the best care of them in my power. I therefore hold myself obliged to observe his excellency’s desire in this business.
In a letter from his excellency of the 26th of November, he observes: “The owners of the ships talk of a higher freight, of selling the ships, of damages, and of detaining the goods till the damages are paid. If I were informed what freight, what price for the ships, and what damages they demand, I really could give no advice in those points, being totally ignorant of such business: but I am furnished with none of the data, on which to found an opinion; and can only say with you, that I think they have no right to stop the goods; and I think also that the keeping us out of possession of fifty thousand pound sterling worth of goods, for securing the payment of a petty demand for damages, appears to me, not only ungenteel and dishonorable, but a monstrous injustice. If we could get rid of the goods at a moderate loss, we might at the same time get rid of the difficulty; our necessity for having them speedily forwarded, not being so great as Mr de Neufville imagines. However, I would propose this. Let the goods first be delivered to you. Then let him make his demand for damages, which if you think reasonable I will pay; if not, let them be settled by arbitration. After this you will judge what measures may be necessary for transporting them. &c. If the goods are delivered to you, and you find it necessary to sell a part of them, I wish you would make the offer of that part to him. He bought them and knows what they are really worth.”
I cannot but say that I think these sentiments of the Dr. just and his proposals reasonable. Mr Gillon certainly contracted with Colonel Laurens to carry these goods in the South Carolina. He did not fulfill his contract. He talked with the owners about these ships, and the goods were put on board them by Mr. de Neufville perhaps. But Gillon never executed any contract. He made signals for the ships to come out to him at the Texel. They would not. If there were no contract with Gillon, how can it be pretended that the goods are answerable for the fulfilment of a contract. If there was a contract, it was no part of it, that the goods should be responsible. It was a mere personal obligation of Gillon’s, for which the goods are not liable in law nor in reason. If Mr Gillon has violated a contract with the owners, which is far from being clear, he has certainly violated a very solemn one with Colonel Laurens, under his hand and seal, and I might as well pretend that these ships are liable for the fulfilment of that contract.
However, I am ready to receive the proposals of the owners; but I beg that the damages they pretend to claim may be precisely stated. If they are such as I cannot agree to, I am ready to choose with the owners, three sensible and impartial men, merchants or others; and whatever damages they shall award, shall be paid, according to Dr. Franklin’s proposal, upon the delivery of the goods to me or my order.
According to another desire of his excellency, I now offer for sale the whole of the goods to Messrs. de Neufville, and beg the favor of them to let me know, upon what terms they will take them. This would settle all disputes at once.
Amsterdam, Dec. 4, 1781—wrote to congress: "I have received those instructions with which I was honored by congress, on the 16yh of August, and communicated them forthwith to the French ambassador, to their high mightinesses, and to the American ministers at Versailles and Madrid. The Duke de la Vauguion was of opinion, that they were very well considered and very well timed, to counteract another trait of British policy in agreeing to the mediation of Russia, for a seperate peace with Holland. The British ministry only mean to aid the stocks and lull the Dutch.
There is no longer any talk of a congress at Vienna. The late news of Gen. Washington’s triumphs in Virginia, and of the friendly and effectual aid of the comptes De Rochambeau and De Grasse, have made a great impression here, and all over Europe.
I shall punctually observe my instructions, and consult, in perfect confidence, with the Duke de la Vauguion, in the execution of my late commission. A quadruple alliance for the duration of the war, would probably soon bring it to a conclusion. But the Dutch are so indolent, so divided, so animated with party spirit, and above all, so entirely in the power of their chief, that it is very certain, they will take the proposition ad referendum, and then deliberate upon it a long time.
 This nation is not blind. It is bound, and cannot get loose. There is great reason to fear, that they will be held inactive till they are wholly ruined. Cornwallis’s fate, however, has somewhat emboldened them;  I have received unexpected visits of congratulation from several persons of note, and there are appearances of a growing interest in favor of an alliance with France and America. If I were now to make the proposition, I think it would have a great effect. I must however wait for the approbation of the duke and his excellency perhaps for instructions from Versailles. Indeed a little delay will probably do no harm, but give opportunity to prepare the way. The general cry, at this time in pamphlets and public papers, is for an immediate connection with France and America.
The consent of Zealand is expected immediately to the loan of five millions for his most christian majesty. My loan rests as it was at a few thousand guilders, which by the advice of Mr. Franklin I reserve for the relief of our countrymen who escape in distress from the prisons in England. I have ordered an hundred pounds for president Laurens in the tower, at the earnest solicitation of his daughter who is in France, and of some of his friends in England: but for further supplies have referred them to Dr. Franklin.
I had sometime since an intimation, that the British ministry were endeavoring to form secret contracts with traiterous Americans to supply masts for the royal navy. According to my information, the British navigation in all parts of the world is at present distressed for masts, especially those of the largest size. Congress will take such measures, as to their wisdom shall appear proper to prevent Americans from this wicked and infamous commerce. I wrote to Dr. Franklin, who communicated my letter as I requested at court, and his excellency supposes that the Comte de Vergennes will write to congress, or to the Chevalier D. la Luzerne concerning it.
The continental goods left here by commodore Gillon are detained from freight and damages, &c. very unjustly as I conceive. I am doing all in my power to obtain possession of them, and send them to America, or dispose of them here, at as little loss as possible, according to the advice and desire of Dr. Franklin.
 It is not necessary to trouble congress to read a volume of letters upon the subject of these goods. All that can be done by me has been, and shall be done to save the public interest. This piece of business has been managed as ill, as any that has ever been done for congress in Europe: whether it is owing to misfortune, want of skill, or any thing more disagreeable.
The court of Russia does not at present appear to be acting that noble part which their former conduct gave cause to expect. Mr. Dana is at Petersbourg, but he prudently avoids writing. If he sees no prospect of advantage in staying there, he will be very silent, I believe, and not stay very long.
Amsterdam, December 6, 1781—wrote to Dr. Franklin: “I have delivered your excellency’s letter to Mr. De Neufville, and have written to him myself, making the proposals contained in your letter to me. He answers me that he thinks the proposals reasonable: but insists upon it, that he has not the commanding interest in the concern, and that nothing can be done but by the owners at large, or by Mr. Van Harp as ship’s husband. He seemed alarmed at this intention of stopping payment, and will write you upon it. Mr. De Neufville, the son is set off this morning for Paris.
A single bill of 550 guilders was brought me yesterday drawn on Mr. Laurens, 6 July, 1780. It is No. 61.—I have asked time to write to your Excellency about it; and hope for an answer by the return of post. All the remaining numbers of the bills drawn upon me have been presented and this I have accepted. There are not more than three or four.
The States’ General have unanimously guaranteed the five millions; and I hope to have the honor, before long, of demanding an answer to my former memorial; and proposing another matter of more consequence still, according to a paper which I transmitted you on the 26th, which I hope you have received. A triple or quadruple alliance would probably accelerate the negociation for a congress at Vienna, at least it would render the war more easy and secure.”
Amsterdam, December 6, 1781—wrote to Mr. Dumas: “I received your kind congratulations from Leyden on the glorious captivity of Cornwallis, and have since received your favor of the third, enclosing two packets from America. You ask what news? I answer, none. They were the originals of dispatches from Gen. Washington and Gen. Knox, containing the capitulation and other papers, which are public.
 A large reinforcement is gone to my friend Gen. Green, from Gen. Washington. The French troops winter in Virginia. Gen. Washington returns to North River to join the body of troops left here, under General Heath.
Our countrymen will keep thanksgiving as devoutly as their allies will sing te deum; and I warrant you will pass the winter as joyously and quietly.
I wrote on the 25th. of November to the French ambassador and inclosed what I promised. An expression your letter makes me suspect whether the letter has been received. Shall I beg the favor of you to ask the question and let me know? If that letter has miscarried, there is foul play. In that case, I will come in person and deliver the duplicate; and bring you with me to Amsterdam, if you please. My new instructions are very well timed and we shall make it do, to get an answer I hope, and to cement a triple or quadruple alliance in time, which may set all the fools in Europe at defiance.
Amsterdam, December 8, 1781—wrote to Dr. Franklin: “This morning were brought me four bills of exchange, drawn on Mr. Laurens on the 6th of July, 1780, for 550 guilders each. I have desired time to write to your excellency and obtained it. But as there is a large number of these bills not yet arrived; and as they come in, sometimes by single bills and generally in small numbers at a time; it will be giving your excellency much trouble as well as me, to write a letter and an answer upon every such occasion. I should therefore be glad to have your excellency’s general directions concerning these bills of the 6th July, 1780, drawn upon Mr. Laurens. It is not probable that any other bills will ever be drawn upon me, or any one else in this department, until there is a treaty, and an house appointed to be drawn upon, with funds ready to pay; that is, in other words, notwithstanding any thing I can at present see to the contrary until doomsday.I have delivered your excellency’s letter to Mr. de Neufville which has alarmed him very much. He has been very importunate with me to write to your excellency in his favor. I have advised him to write himself and have given him no encouragement—However, I ought to say, that by all I can learn he has not the commanding interest in the vessels; that the other owners have it in their power to overrule him; and that it will not be his fault, if your excellency’s proposals are not complied with. I presume that your sentiments of the equity of with holding payment of the bills, were founded on the supposition, that Mr. de Neufville had the ruling interest in the concern.I am much afraid that protesting these bills would be fatal to the house, and should be very loth that such a misfortune should be attributed to an American affair. The bills being accepted, must sooner or later be paid; and if protested for non payment, with large additions for interest and damages. As the bills are accepted, an action at law might no doubt be supported against the acceptor; unless he should avail himself of the prerogative of a public minister. This, I cannot but think too delicate and sacred a thing to be made use of, but in very clear cases; and therefore  I beg leave upon the whole to submit to your excellency my humble advice, that the bills should be paid, at the expiration of their term, at all events.I have offered Mr. de Neufville the goods. He says, in answer, that he cannot take them: that he acted only on commission, had delivered them on board of Commodore Gillon according to his contract, and cannot now take them again.Such is the stagnation of business, that to sell the goods here would be attended with a loss of forty per cent, as I am informed by disinterested persons; and that the same goods could not be again purchased in France, without another very great loss. To send them from hence in slow vessels would be little better than giving them to the enemy.Inclosed are copies of Mr. de Neufville’s letter to the other owners, their answer and his letter to me accompanying them.”On the eight or ninth of this month I received a letter from the French Ambassador, of which the following is a literal translation.The Hague, 7th of December, 1781.I have received, sir, the letter which you have done me the honor to write me, and the copy which you have been so good as to address to me, of the resolutions taken on the 16th of last August, by the congress of the United States of North America.I flatter myself, sir, that you have no doubt of my earnestness to concert with you such ulterior measures, as those resolutions may require, as soon as the king shall have authorized me; but until his majesty shall have transmitted to me his orders in this respect, I can only reiterate to you the assurance of my zeal for every thing that interests the common cause of France and the United States of North America, as well as that of the particular satisfaction, which my relations with you will in all circumstances afford me.

I have the honor to be sir, with the inviolable sentiments of the most distinguished consideration, your most humble and most obedient servant,The Duke De La Vauguion.Mr. Adams, Minister Plenipotentiary of the United States.Amsterdam, December 10, 1781—wrote to Messrs. John de Neufville and Son: “I have recd the Letter which you did me the honor to write me on the 8th instant inclosing a translation of Messrs. Van Arps Proposals.Messrs Van Arps, in the character of ships husbands, demand sixty thousand florins as damages.

If I were convinced that the goods of the United States of America were responsible for any damages at all in this case which I am not but clearly of the contrary, I should still think the demand of sixty thousand guilders vastly too high: so that I cannot agree to this; but am still ready to submit the whole dispute to impartial arbitrators.

Your repeated proposals to me, gentlemen, to take your shares of the ships it is impossible for me to agree to.”Amsterdam, December 13, 1781—wrote to congress: “The answer of my Lord Stormont to Mr. Simolin, is as follows:The alliance, which has subsisted so many years between Great Britain and the states general, has always been considered by his majesty, as a connection founded on the most natural relations; and which was not only conformable to the interests of the two nations, but as essential to their mutual well being. The king has done every thing on his part to maintain these connections and to strengthen them; and if the conduct of their high mightinesses had been answerable to that of his majesty, they would have subsisted at this hour, in all their force.—But from the commencement of the present troubles, the single return, with which the republic has requited the constant friendship of the king, has been the renunciation of the principles of an alliance, the primary object of which was the mutual defence of the two nations; an obstinate refusal to fulfill the most sacred obligations; a daily violation of the most solemn treaties; an assistance given to those very enemies against whom the king had a right to demand succor; an asylum granted to American pirates in the ports of Holland, in public violation of the clearest stipulations; and to fill up the measure a denial of justice and of satisfaction for the affront offered to the dignity of the king, by a secret league with his rebellious subjects.All these accumulated grievances, have not permitted the king to act any other part than that which he has taken with the most sensible reluctance. When we laid before the public the motives which had rendered this rupture inevitable, the king attributed the conduct of the republic to its true cause, to wit, the unfortunate influence of a faction, which sacrificed the interest of the nation to private views. But the king at the same time manifested the sincerest desire to be able to draw back the republic to a system of strict union, efficacious alliance and reciprocal protection, which has so greatly contributed to the well being and to the glory of the two states.When the empress of Russia offered her good offices, to effectuate a reconciliation, by a particular peace, the king testified his gratitude for this fresh proof of a friendship, which is to him so precious: and avoided to expose the mediation of her majesty to the danger of a fruitless negotiation. Ho explained the reasons, which convinced him, that in the then prevailing disposition of the republic, governed by a faction, any reconciliation, during the war with France, would be but a reconciliation in appearance, and would give to the party which rules in the republic, an opportunity to re-assume the part of a secret auxiliary of all the king’s enemies, under the mask of a feigned alliance with Great Britain. But if there are certain indications of an alteration in this disposition; if the powerful intervention of her imperial majesty, can accomplish this change, and reclaim the republic to principles, which the wisest part of the nation has never abandoned, his majesty will be ready to treat of a separate peace with their high mightinesses; and he hopes, that the empress of all the Russia’s may be the sole mediatrix of this peace. She was the first to offer her good offices; and an intervention so efficacious and so powerful as her’s, cannot gain in weight and influence, by the accession of the most respectable allies. The friendship of the empress towards the two nations, the interest which her empire has in their reciprocal welfare, her known impartiality, and her elevated views; are so many securities, for the manner in which she will conduct this salutary work. And in a negotiation which has for its end, the termination of a war, caused by the violation of treaties, and an affront offered to the crown of the king, his majesty refers himself, with equal satisfaction and confidence to the mediation of a sovereign, who holds sacred the faith of treaties, who knows so well the value of the dignity of sovereigns, and who has maintained her own, during her glorious reign, with so much firmness and grandeur.”Thus the mediation of Russia is accepted, and that of Sweden and Denmark refused. The instructions of congress, and their new commission of last August, are arrived in most happy time to counteract this insidious monœvure; and I hope the duke De la Vauguion will receive his instructions on the same subject before it be too late.”Amsterdam, December 13, 1781—wrote to Mr. Luzac, at Leyden: “I have received your friendly letter of the tenth of this month. The new translation of the American constitutions into the Dutch language, I have not yet seen; but intend to embrace the first opportunity of sending some copies of it, to be placed in the principal public libraries in America; and the more willingly, for the dedication of it to Mr. Van Berckel, a gentleman whose great merit and long services have been but ill requited by as base and false accusations as were ever laid to the charge of injured innocence.Mr. Van der Kemp had the goodness to leave at my house two copies of the new translation of the constitution of the state of Massachusetts, and the other pieces accompanying it, for which I am much obliged to him and to you. I regret very much my inability to read the comparison between the constitution of this republic and that of Massachusetts; and the more, because the author who has the reputation of one of the best writers has given encouragement to hope for a comparison between the Belgic and American revolutions.I thank you, sir, for your friendly sympathy with me in my sickness, and for your obliging wishes for the happiness of my country.My country, sir, is happy, and it is not in the power of all her enemies to make her otherwise. Whether I shall live to see her in peace; and in the full enjoyment of that grandeur and glory which will inevitably be the speedy consequence of it is a matter that I very cheerfully submit to higher powers. Whether a constitution which was never firm, shall succumb under the exertions to which the times have called it, a little sooner or a little later, is not a thing of much consequence, since, as long as it lasts I shall have the consolation to reflect, that no man’s forces were ever employed in a better cause.Inclosed is a letter from General Knox, which contains some things worth publishing; but does not give us very sanguine hopes of possessing Charleston this year.

Now, sir, to the subject of your friendly complaint. I very readily acknowledge your constant attachment to the principles of the American revolution; and the respect which has been long paid, and the services rendered to the American cause in Europe, by the Leyden Gazette; and therefore I shall not forget it nor its author. But it is not in my Power to do it much service, nor does it stand in need of my assistance. It has nothing to fear from any other Gazette. Its extensive correspondence, its exact method, and its accuracy of style, as well as other advantages, will effectually secure it against the rivalry of any other.It is very rarely that I receive any intelligence sooner than you do. Generally mine arrives after you have given the same things to the public. The reason is, that almost all my letters come by the way of Cadiz, Bilboa, Nantes, L’Orient or Brest; and are obliged to go to Paris in company with similar dispatches for the French court, and to Dr Franklin, in their way to me. By this means the post commonly brings you, in the Spanish and French publications, the news, sooner than my letters arrive to me. In two or three instances indeed it has been otherwise; but in the case of Gen. Green’s letter it was nearly so.When newspapers come to me, or letters with any intelligence of importance, here are generally fifteen or twenty American travellers in this town who think they have a right to the news from me. If I were to send them off to Leyden immediately, they would think it hard: whereas I can give them to any printer in this town, who will return them, at any moment when called for. Besides, you will allow that it is of some importance to the public cause, that the French Gazette, of Amsterdam, should be in the good system, and that it should have some reputation. Mr. Tronchin is a total stranger to me.Mr Ceresier’s talents and sentiments I esteem very much; and am very sure it is in his power, and think it is in his inclination to do signal service to the cause of truth—yet I agree with you, that he is not so accurate as some others. He writes too much and has too many calls upon him, to be always correct. I wish, in a late instance of Green’s letter, he had eat his chicken without any roast meat. He has no right from me to boast of any established correspondence with America; for I have promised him nothing. He has taken pains, I know, for the last twelve months to form acquaintances among the Americans here, who may have agreed to correspond with him. From them he may sometimes get news from America here; for they generally receive newspapers with their letters.

If I were to send every piece of fresh news to Leyden, I suppose he would make me a friendly complaint too. How shall I settle it? Shall I give it to him upon condition that he sends it to you as soon as he has translated it? Or shall I send it to you upon condition that you send it to him as soon as you have copied it? The public service and my duty require of me, that I should communicate to the public, as soon as possible, information, without giving it to any body to husband it, and deal it out by little and little for their private interest, or the reputation of the Gazette. I assure you, sir, I never had a thought of excluding you to your prejudice, nor shall I ever countenance any such thing.”
				
					John Adams.
				
				
			